DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the strip comprising first and second layers (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: reference number 114 is used to refer to both a second surface and a second layer. Appropriate correction is required.

Claim Objections
Claims 1, 11, and 13 are objected to because of the following informalities:  
“is stretched up to” in claim 1, line 9 should be amended to recite --is stretchable up to-- to avoid claiming a method step
“and stick around a lip portion” in claim 1, lines 9-10 should be amended to recite --and to be stuck around a lip portion-- to most clearly avoid claiming a human organism
“lip portion held together” in claim 1, line 11; claim 11, lines 9-10 should be amended to recite --lip portion is held together--
“is stimulated… learns to” in claim 1, lines 14-15 should be amended to recite --can be stimulated… can learn to-- to most clearly avoid claiming a human organism
“strip to about” in claim 13, lines 1-2 should be amended to recite --strip for about--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation “the second layer” in line 6. There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution and examination, “the second layer” is interpreted to mean the second surface.
Regarding claims 6 and 17, the claim recites the limitation “universal characters including cars, stars, moon, sun, flowers, and so forth” in lines 3 and 2-3 of each claim, resspectively. However, due to the open-ended nature of this limitation (“including… and so forth”), it is unclear what other characters would be considered “universal”, and what wouldn’t. Furthermore, the specification does not provide any guidance for determining what kind of character or image would be considered universal or not. Therefore, the scope of this claim is unclear. For purposes of compact prosecution and examination, any character or image or graphic design or artwork will be considered “universal”.
Regarding claim 17, the claim recites the limitation “the first surface” in line 1. There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution and examination, “the first surface” is interpreted to mean the first layer.
Regarding claim 2-5 and 7-10, the claims are rejected under 35 U.S.C. 112(b) by virtue of their dependence on claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 7 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 7, the claim positively recites the lip portion in line 2. Language such as “adapted” or “configured” is required to avoid positively claiming a human organism.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leeflang et al. US 2017/0028162 A1.
Regarding claim 1, Leeflang discloses a nasal breathing training tape 412 to impart training to a user to breathe from the nasal, and not from the mouth, during sleep time or wake-up time ([0007], devices for sealing the lips and mouth to encourage natural nasal breathing, which can be achieved during a sleeping or waking state; fig. 7A and [0094], planar base membrane 412 comprises adhesive material on its surface, making it a tape), the nasal breathing training tape 412 comprising: a stretchable strip 412 having a first surface 412b, and a second surface 412a opposite to the first surface 412b, wherein the stretchable strip 412 is stretchable to create tension therein (fig. 7B and [0090], first and second surfaces 412b/a; [0089], base membrane 412 may be elastic, which would be capable of creating tension); an adhesive layer applied to the second surface 412a ([0094], adhesive material at least partially covering first surface 412a); and a cutout portion 414 configured on the stretchable strip 412 
Regarding claim 3, Leeflang discloses the stretchable strip 412 comprising one of a rectangular shape and an elliptical shape (fig. 7A, elliptical), wherein the stretchable strip with the rectangular shape having rounded corners.
Regarding claim 4, Leeflang discloses the stretchable strip 412 comprising a predetermined shape having a width and a length, wherein a ratio of width to length is about 3:5 (fig. 7A and [0090], the dimension between edges 412d (width) can be 1-5 cm, and the dimension between ends 412c (length) can be 5-14 cm; therefore, if the width is chosen to be 3 cm and the length chosen to be 5 cm, the width to length ratio would be 3:5).
Regarding claim 7, Leeflang discloses the cutout portion 414 corresponding to the lip portion such that the lip portion protrudes from the cutout portion 414 ([0103], the central open region/cutout 414 is positioned over the user’s lips; thus, the lips are capable of protruding from the cutout 414).
Regarding claim 8, Leeflang discloses a ratio of the cutout portion 414 to the stretchable strip 412 being about 1:3 (fig. 7A, the left to right width of the cutout 414 is about 1/3 of the total left to right width of the strip 412).
Regarding claim 9, Leeflang discloses the cutout portion 414 comprising one of a rectangular shape and an elliptical shape (fig. 7A, elliptical), wherein the cutout portion with the rectangular shape comprises rounded corners.
Regarding claim 10, Leeflang discloses the adhesive being adaptable to human skin ([0094], adhesive material may be low tack adhesive that is adherent to skin).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11, 14-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leeflang et al. US 2017/0028162 A1 in view of Portnoy et al. US 6,089,232.
Regarding claim 2, Leeflang discloses the claimed invention as discussed above.
Leeflang further discloses the stretchable strip 412 having stretchable property ([0089], base membrane 412 may be elastic).
Leeflang is silent on the stretchable strip comprising one of a cotton material or a synthetic material.
However, Portnoy teaches an analogous stretchable strip 10 (fig. 3 and col. 3, lines 1-4, panel 10 also for holding the mouth closed) comprising one of a cotton material or a synthetic material (col. 2, lines 44-47, can be Hypafix by Smith and Nephew; as evidenced by Perez et al. US 2017/0080207 A1 in [0601], Hypafix is polyester, which is synthetic).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the stretchable strip of Leeflang to comprise one of a cotton material or a synthetic material, as taught by Portnoy, because this material is cross-elastic, hypo-allergenic, and self-adhesive (col. 2, lines 44-52).
Regarding claim 11, Leeflang discloses a method for imparting training to a user to breathe from the nasal, and not from the mouth, during sleep time or wake-up time ([0007], methods for sealing the lips and mouth to encourage natural nasal breathing, which can be achieved during a sleeping or waking state), the method comprising: using a stretchable strip of a nasal breathing training tape 412 having a size to be accommodated around a lip portion of the user, the stretchable strip 412 having a cutout portion 414 configured on the stretchable strip 412 along a substantially central location of the stretchable strip 412 (fig. 7A and [0089], base membrane 412 may be elastic; [0103], in use, the central open region/cutout 414 is positioned over the user’s lips to discourage breathing through the mouth); and sticking the stretchable strip 412, via an adhesive layer applied to a first layer, opposite to a second layer of the stretchable strip 412 (fig. 7B and [0094], adhesive material at least partially covering first surface 412a; however, according to [0887], the base membrane 412 can be made of several layers, such that the adhesive material would be on one layer, opposite to a second layer), 
Leeflang is silent on using the stretchable strip comprising stretching the stretchable strip, and to create tension therein; and sticking the stretched stretchable strip such that the lip portion is held together by the tension created in the stretchable strip; whereby due to the tension created by the tape, the lip portion is held together.
However, Portnoy teaches an analogous method for hold the lips closed (fig. 3 and col. 2, lines 40-43, panel 10 is used to prevent snoring; col. 3, lines 2-3, the mouth is effectively held closed), comprising stretching the stretchable strip 10, and to create tension therein; and sticking the stretched stretchable strip 10 such that the lip portion is held together by the tension created in the stretchable strip 10; whereby due to the tension created by the tape 10, the lip portion is held together (col. 2, line 57-col. 3, line 4, and col. 3, lines 30-35, the mouth is effectively held closed by panel 10 when the panel 10 is stretched before placing on the face, due to the tension in the panel 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the method of application of the stretchable 
Regarding claim 14, Leeflang in view of Portnoy discloses the claimed invention as discussed above.
Leeflang further discloses the stretchable strip 412 having stretchable property ([0089], base membrane 412 may be elastic).
Leeflang is silent on the stretchable strip comprising one of a cotton material or a synthetic material.
However, Portnoy further teaches the stretchable strip 10 comprising one of a cotton material or a synthetic material (col. 2, lines 44-47, can be Hypafix by Smith and Nephew; as evidenced by Perez et al. US 2017/0080207 A1 in [0601], Hypafix is polyester, which is synthetic).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the stretchable strip of Leeflang in view of Portnoy to comprise one of a cotton material or a synthetic material, as taught by Portnoy, because this material is cross-elastic, hypo-allergenic, and self-adhesive (col. 2, lines 44-52).
Regarding claim 15, Leeflang in view of Portnoy discloses the claimed invention as discussed above.

Regarding claim 16, Leeflang in view of Portnoy discloses the claimed invention as discussed above.
Leeflang further discloses the stretchable strip 412 comprising a predetermined shape having a width and a length, wherein a ratio of width to length is about 3:5 (fig. 7A and [0090], the dimension between edges 412d (width) can be 1-5 cm, and the dimension between ends 412c (length) can be 5-14 cm; therefore, if the width is chosen to be 3 cm and the length chosen to be 5 cm, the width to length ratio would be 3:5).
Regarding claim 18, Leeflang in view of Portnoy discloses the claimed invention as discussed above.
Leeflang further discloses the cutout portion 414 corresponding to the lip portion such that the lip portion protrudes from the cutout portion 414 ([0103], in use, the central open region/cutout 414 is positioned over the user’s lips; thus, the lips must protrude from the cutout 414, since lips protrude from the surrounding skin).
Regarding claim 19, Leeflang in view of Portnoy discloses the claimed invention as discussed above.
Leeflang further discloses a ratio of the cutout portion 414 to the stretchable strip 412 being about 1:3 (fig. 7A, the left to right width of the cutout 414 is about 1/3 of the total left to right width of the strip 412).
Regarding claim 20, Leeflang in view of Portnoy discloses the claimed invention as discussed above.
Leeflang further discloses the cutout portion 414 comprising one of a rectangular shape and an elliptical shape (fig. 7A, elliptical), wherein the cutout portion with the rectangular shape comprises rounded corners.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leeflang et al. US 2017/0028162 A1 in view of Beaird US 4,658,811.
Regarding claim 5, Leeflang discloses the claimed invention as discussed above.
Leeflang is silent on the stretchable strip comprising a stretchability to about 20% to about 30%.
However, Beaird teaches a jaw supporting device 1 (fig. 1 and col. 1, line 64-col. 2, line 1, the device can also be used during sleep to prevent snoring) comprising a stretchable strip 6 comprising a stretchability to about 20% to about 30% (fig. 3 and col. 3, lines 36-38, bands 6 can stretch from 3 inches to 4 inches, providing a 33% increase, which is about 30%).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the stretchable strip of Leeflang with a stretchability to about 20% to about 30%, as taught by Beaird, to allow sufficient stretchability that would accommodate a variety of lip and mouth sizes.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leeflang et al. US 2017/0028162 A1 in view of Lehmann US 2014/0025102 A1.
Regarding claim 6, Leeflang discloses the claimed invention as discussed above.
Leeflang is silent on the first surface of the stretchable strip comprising one or more patterns of cartoon characters, or, one or more universal characters including cars, stars, moon, sun, flowers, and so forth.
However, Lehmann teaches an analogous strip 6 for nasal breathing (fig. 5 and [0057], strip for nasal passage expansion) with a first surface of the strip 6 comprising one or more patterns of cartoon characters, or, one or more universal characters including cars, stars, moon, sun, flowers, and so forth ([0057], the strip 6 may have first side 11 with graphic art work, such as images and promotional images, which may be considered “universal”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the first surface of the stretchable strip of .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leeflang et al. US 2017/0028162 A1 in view of Portnoy et al. US 6,089,232 further in view of Beaird US 4,658,811.
Regarding claim 12, Leeflang in view of Portnoy discloses the claimed invention as discussed above.
Leeflang in view of Portnoy is silent on stretching the stretchable strip to about 20% to about 30%.
However, Beaird teaches a jaw supporting device 1 (fig. 1 and col. 1, line 64-col. 2, line 1, the device can also be used during sleep to prevent snoring), comprising a strip 6 stretchable to about 20% to about 30% (fig. 3 and col. 3, lines 36-38, bands 6 can stretch from 3 inches to 4 inches, providing a 33% increase, which is about 30%).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the step of stretching the stretchable strip of Leeflang in view of Portnoy to be up to about 20% to about 30%, as taught by Beaird, to sufficiently stretch to accommodate a variety of lip and mouth sizes.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leeflang et al. US 2017/0028162 A1 in view of Portnoy et al. US 6,089,232 further in view of Fenton US 2010/0298861 A1.
Regarding claim 13, Leeflang in view of Portnoy discloses the claimed invention as discussed above.
Leeflang in view of Portnoy is silent on sticking the stretched stretchable strip for about 30 minutes to 2 hours.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the step of sticking the stretched stretchable strip of Leeflang in view of Portnoy to be for about 30 minutes to 2 hours, as taught by Fenton, to allow sufficient time for the strip to be effective for encouraging nasal breathing. 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leeflang et al. US 2017/0028162 A1 in view of Portnoy et al. US 6,089,232 further in view of Lehmann US 2014/0025102 A1.
Regarding claim 17, Leeflang in view of Portnoy discloses the claimed invention as discussed above.
Leeflang in view of Portnoy is silent on the first surface of the stretchable strip comprising one or more patterns of cartoon characters, or, one or more universal characters including cars, stars, moon, sun, flowers, and so forth.
However, Lehmann teaches an analogous strip 6 for nasal breathing (fig. 5 and [0057], strip for nasal passage expansion) with a first surface of the strip 6 comprising one or more patterns of cartoon characters, or, one or more universal characters including cars, stars, moon, sun, flowers, and so forth ([0057], the strip 6 may have first side 11 with graphic art work, such as images and promotional images, which may be considered “universal”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the first surface of the stretchable strip of Leeflang in view of Portnoy with one or more patterns of cartoon characters, or, one or more universal characters including cars, stars, moon, sun, flowers, and so forth, as taught by Lehmann, “to provide an aesthetically appealing visual appearance” ([0057]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/079,472 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 1 of the instant application recites “a lip portion”, while independent claim 1 of the reference application recites “upper and lower lips”; since the upper and lower lips form a lip portion, the claims are not patentably distinct from each other. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1 of the instant Application, claim 1 of the conflicting Application ‘472 recites the entirety of the claim, with the difference of “upper and lower lips”, discussed above.
Regarding claim 2 of the instant Application, claim 2 of the conflicting Application ‘472 recites the entirety of the claim.
Regarding claim 3 of the instant Application, claim 3 of the conflicting Application ‘472 recites the entirety of the claim.
Regarding claim 4 of the instant Application, claim 4 of the conflicting Application ‘472 recites the entirety of the claim.
Regarding claim 5 of the instant Application, claim 5 of the conflicting Application ‘472 recites the entirety of the claim.
Regarding claim 6 of the instant Application, claim 6 of the conflicting Application ‘472 recites the entirety of the claim.
Regarding claim 7 of the instant Application, claim 7 of the conflicting Application ‘472 recites the entirety of the claim.
Regarding claim 8 of the instant Application, claim 8 of the conflicting Application ‘472 recites the entirety of the claim.
Regarding claim 9 of the instant Application, claim 9 of the conflicting Application ‘472 recites the entirety of the claim.
Regarding claim 10 of the instant Application, claim 10 of the conflicting Application ‘472 recites the entirety of the claim.
Claims 11-16 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-14 of copending Application No. 14/079,472 in view of Leeflang et al. US 2017/0028162 A1.
This is a provisional nonstatutory double patenting rejection.
Regarding claim 11 of the instant Application, claim 11 of the conflicting Application ‘472 claims a method for imparting training to a user to breathe from the nasal, and not from the mouth, during sleep time or wake-up time, the method comprising: stretching a stretchable strip of a nasal breathing training tape up to a size to be accommodated around a lip portion of the user (the upper and lower lips being a lip portion), and to create tension therein, the stretchable strip having a cutout portion configured on the stretchable strip along a substantially central location of the stretchable strip; and sticking the stretched stretchable strip, via an adhesive layer applied to a first surface, opposite to a second surface of the stretchable strip (the first and second surfaces being switched does not matter since the adhesive is still applied to one of them), around the lip portion, surrounding the mouth but not touching the lip portion, of the user, such that the lip portion held together by the tension created in the stretchable strip, whereby due to the tension created by the nasal breathing training tape, an overall neuro-sensory-motor system of the user is stimulated, so that the brain of the user learns to 'switch on' the nasal breathing, when the lip portion is gently held together.
The conflicting Application ‘472 is silent on the first and second surfaces being first and second layers.
 teaches a method for imparting training to a user to breathe from the nasal, and not from the mouth ([0007], methods for sealing the lips and mouth to encourage natural nasal breathing, which can be achieved during a sleeping or waking state), comprising a stretchable strip of a nasal breathing training tape 412 (fig. 7A and [0089], base membrane 412 may be elastic; [0103], in use, the central open region/cutout 414 is positioned over the user’s lips to discourage breathing through the mouth) with an adhesive layer applied to a first layer, opposite to a second layer of the stretchable strip 412 (fig. 7B and [0094], adhesive material at least partially covering first surface 412a; however, according to [0887], the base membrane 412 can be made of several layers, such that the adhesive material would be on one layer, opposite to a second layer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first and second surfaces of the conflicting Application ‘472 to be first and second layers, as taught by Leeflang, because making the strip dual layered would increase its durability.
Regarding claim 12 of the instant Application, the conflicting Application ‘472 in view of Leeflang discloses the claimed invention discussed above.
Claim 12 of the conflicting Application ‘472 further recites the entirety of the claim.
Regarding claim 13 of the instant Application, the conflicting Application ‘472 in view of Leeflang discloses the claimed invention discussed above.
Claim 13 of the conflicting Application ‘472 further recites the entirety of the claim.
Regarding claim 14 of the instant Application, the conflicting Application ‘472 in view of Leeflang discloses the claimed invention discussed above.
Claim 14 of the conflicting Application ‘472 further recites the entirety of the claim.
Regarding claim 15 of the instant Application, the conflicting Application ‘472 in view of Leeflang discloses the claimed invention discussed above.

However, Leeflang further teaches the stretchable strip 412 comprising one of a rectangular shape and an elliptical shape (fig. 7A, elliptical), wherein the stretchable strip with the rectangular shape having rounded corners.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the stretchable strip of the conflicting Application ‘472 in view of Leeflang to comprise one of a rectangular shape and an elliptical shape, wherein the stretchable strip with the rectangular shape having rounded corners, as taught by Leeflang, because these shapes would best conform to the elongated shape of the perioral area.
Regarding claim 16 of the instant Application, the conflicting Application ‘472 in view of Leeflang discloses the claimed invention discussed above.
The conflicting Application ‘472 is silent on the stretchable strip comprising a predetermined shape having a width and a length, wherein a ratio of width to length is about 3:5.
However, Leeflang further teaches the stretchable strip 412 comprising a predetermined shape having a width and a length, wherein a ratio of width to length is about 3:5 (fig. 7A and [0090], the dimension between edges 412d (width) can be 1-5 cm, and the dimension between ends 412c (length) can be 5-14 cm; therefore, if the width is chosen to be 3 cm and the length chosen to be 5 cm, the width to length ratio would be 3:5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the stretchable strip of the conflicting Application ‘472 in view of Leeflang to comprise a predetermined shape having a width and a 
Regarding claim 18 of the instant Application, the conflicting Application ‘472 in view of Leeflang discloses the claimed invention discussed above.
The conflicting Application ‘472 is silent on the cutout portion corresponding to the lip portion such that the lip portion protrudes from the cutout portion.
However, Leeflang further teaches the cutout portion 414 corresponding to the lip portion such that the lip portion protrudes from the cutout portion 414 ([0103], in use, the central open region/cutout 414 is positioned over the user’s lips; thus, the lips must protrude from the cutout 414, since lips protrude from the surrounding skin).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cutout portion of the conflicting Application ‘472 in view of Leeflang to correspond to the lip portion such that the lip portion protrudes from the cutout portion, as taught by Leeflang, so that the adhesive of the stretchable strip does not overlie the delicate skin of the lips.
Regarding claim 19 of the instant Application, the conflicting Application ‘472 in view of Leeflang discloses the claimed invention discussed above.
The conflicting Application ‘472 is silent on a ratio of the cutout portion to the stretchable strip being about 1:3.
However, Leeflang further teaches a ratio of the cutout portion 414 to the stretchable strip 412 being about 1:3 (fig. 7A, the left to right width of the cutout 414 is about 1/3 of the total left to right width of the strip 412).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cutout portion of the conflicting Application ‘472 in view of Leeflang such that a ratio of the cutout portion to the stretchable strip 
Regarding claim 20 of the instant Application, the conflicting Application ‘472 in view of Leeflang discloses the claimed invention discussed above.
The conflicting Application ‘472 is silent on the cutout portion comprising one of a rectangular shape and an elliptical shape, wherein the cutout portion with the rectangular shape comprises rounded corners.
However, Leeflang further teaches the cutout portion 414 comprising one of a rectangular shape and an elliptical shape (fig. 7A, elliptical), wherein the cutout portion with the rectangular shape comprises rounded corners.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cutout portion of the conflicting Application ‘472 in view of Leeflang to comprise one of a rectangular shape and an elliptical shape, wherein the cutout portion with the rectangular shape comprises rounded corners, as taught by Leeflang, because these shapes would best conform to the elongated shape of the lips.
Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 14/079,472 in view of Leeflang et al. US 2017/0028162 A1 further in view of Lehmann US 2014/0025102 A1.
This is a provisional nonstatutory double patenting rejection.
Regarding claim 17 of the instant Application, the conflicting Application ‘472 in view of Leeflang discloses the claimed invention discussed above.
The conflicting Application ‘472 in view of Leeflang is silent on the first surface of the stretchable strip comprising one or more patterns of cartoon characters, or, one or more universal characters including cars, stars, moon, sun, flowers, and so forth.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the first surface of the strip of the conflicting Application ‘472 in view of Leeflang with one or more patterns of cartoon characters, or, one or more universal characters including cars, stars, moon, sun, flowers, and so forth, as taught by Lehmann, “to provide an aesthetically appealing visual appearance” ([0057]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Berthon-Jones US 6,123,082; Seamen US 2016/0302961 A1; Hirs US 2008/0041397 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MICHELLE J LEE/            Examiner, Art Unit 3786